United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rocky Point, NY, Employer
__________________________________________
Appearances:
Anthony C. Darienzo, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1149
Issued: October 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 2, 2012 appellant filed an application for review of the Office of Workers’
Compensation Programs’ (OWCP) December 9, 2011 merit decision denying her traumatic
injury claim. The appeal was docketed as No. 12-1149. After considering the evidence of
record, the Board finds this case is not in posture for a decision.
OWCP accepted appellant’s July 9, 2009 traumatic injury claim (File No. xxxxxx095) for
lumbar radiculopathy. On May 17, 2010 appellant filed a Form CA-2a claiming that she
sustained a recurrence of total disability causally related to her accepted injury while loading
boxes at work on May 11, 2011. OWCP developed her recurrence claim as a new claim for a
traumatic injury under File No. xxxxxx079. Appellant submitted medical evidence supporting
her claim for injury to her neck and lumbar spine. By decision dated July 22, 2010, OWCP
denied her claim on the grounds that the medical evidence failed to establish a causal
relationship between her diagnosed condition and the claimed incident. On October 12, 2010
OWCP denied modification of the July 22, 2010 decision.
In a December 9, 2011 decision, OWCP again denied modification of its prior decisions
on the grounds that the evidence failed to establish a causal relationship between the claimed
event and appellant’s cervical and lumbar conditions. In explaining his ruling, the claims
examiner discussed the facts and medical evidence contained in File No. xxxxxx095. He stated

that appellant’s benefits under File No. xxxxxx095 were terminated effective February 8, 2011
based upon an August 26, 2010 referee medical report from Dr. Eric Manoff, a Board-certified
orthopedic surgeon, who opined that her accepted lumbar condition had resolved. The record in
the instant case does not contain a copy of the August 26, 2010 referee report or the second
opinion report relating to the termination of appellant’s benefits under File No. xxxxxx095.
The Board finds that it is essential to review the medical evidence contained in File No.
xxxxxx095 in order to render a full and fair adjudication of the present appeal. As the injury
claimed in the instant case is substantially the same as the injury in File No. xxxxxx095, the
medical evidence contained in File No. xxxxxx095 will necessarily bear directly on appellant’s
claim for compensation in this case. Moreover, OWCP’s December 9, 2011 denial decision
discussed medical evidence contained in File No. xxxxxx095, but unavailable for review in the
instant case. Accordingly, this case will be remanded for OWCP to consolidate case files
xxxxxx095 and xxxxxx079. Reconstruction of the record will be followed by a de novo decision
on the merits of the claim, in order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 28, 2011 decision be set aside and the case remanded for further development consistent
with this order.
Issued: October 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

